Citation Nr: 9917433	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1997.  A statement of the case was 
mailed to the veteran in June 1997.  The veteran's 
substantive appeal was received in June 1997.  The veteran 
testified before a hearing officer at the RO in September 
1997.  A supplemental statement of the case was mailed to the 
veteran in February 1998.


REMAND

The veteran on November 7, 1996 asked for an increased rating 
for his PTSD.  The RO obtained his VA outpatient records 
beginning in 1992 and in a January 1997 rating action 
considered the VA outpatient records under the criteria of 
Diagnostic Code 9411, effective November 7, 1996 (hereinafter 
new criteria) and continued the 30 percent evaluation.  As 
the RO in its January 1997 rating action considered VA 
medical records before the criteria for rating PTSD changed 
the Board finds that the criteria before November 7, 1996, 
(hereinafter old criteria) must be considered in rating the 
disorder and the more favorable applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition the VA 
records may be considered a claim for an increased 
evaluation.  See 38 C.F.R. § 3.157 (1998).  As such, the RO 
must consider the old and new rating criteria for rating the 
veteran's PTSD and apply the version most favorable to the 
veteran.  In addition, veteran has not been examined by an 
examiner who has reviewed both versions of the regulation.  

In addition, the Board notes that the veteran in his VA 
outpatient visits indicated he was receiving vocational 
rehabilitation.  The Board believes that the veteran's 
vocational rehabilitation file should be associated with the 
claims file, but, if the veteran never received vocational 
rehabilitation the RO should so state.

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records of the veteran, which 
are not already in the claims file.

2.  The RO should associate the veteran's 
vocational rehabilitation file with the 
claims file, but, if the veteran never 
received vocational rehabilitation the RO 
should so indicate. 

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the extent of his service 
connected PTSD.  The RO should provide to 
the examiner a copy of both the old and 
the new rating criteria pertaining to the 
veteran's PTSD.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  The examiner should first 
provide his/her findings in relationship 
to the old criteria and separately in 
relationship to the new criteria.  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination. The 
examiner should specifically note that 
he/she has been provided the claims 
folder and the old and new criteria of 
Diagnostic Code 9411.  

4.  The RO should then readjudicate the 
claim for an increased rating for PTSD 
taking into consideration all of the 
evidence of record.  The old and new 
criteria of should be considered and the 
veteran should be rated with 
consideration given to the effective date 
of this change in regulation and Karnas.  
If the decision remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should set forth 
the changed criteria for psychiatric 
disorders discussed above.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  The Board 
expresses no opinion, either factual or legal, as to the 
ultimate determination warranted in this case pending 
completion of the requested action.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




